Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 1of11

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

KENT E. HOVIND, a private individual**,
PAUL JOHN HANSEN, as trustee for Creation Science
Evangelism (CSE), a non-statutory trust*,

Plaintiffs*, Case No. 3:20CV5484 TKW-MTF
VS.

UNITED STATES OF AMERICA, (USA) an entity,
MARGARET CATHARINE RODGERS, an individual,

THE ESTATE OF JOHN DAVID ROY ATCHISON, individual,
MICHELLE HELDMYER, an individual,

SCOTT SCHNEIDER, an individual,

ALAN STUART RICHEY, an individual,

Defendants.
/

 

Plaintiffs’ Amended Response to Defendants’ Motion to Dismiss
[This document replaces/amends court filed document dated 3/11/2021.]
Defendants’ stated in writing, in their Motion for Dismissal, the follow as ‘evidence of law’ to support
their claim for a dismissal, Plaintiff responds/argues individually as to each ‘evidenced of law proposed

by the Defendants:

1. Defendants’ Claim - This pleading standard does not require "detailed factual allegations," but a

complaint must offer more than mere "labels and conclusions." Id.

1.1. Plaintiffs’ Response/Argument - Plaintiffs’ claims are in affidavit form, in "detailed factual
allegations”, and directly states individual acts, of all individual Defendants’, which qualify as a
violation under common law, that are to be determined by a jury, in this instant case, independent of

statutory law, and independent of all United States administrators (judges).

 
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 2 of 11

2. Plaintiffs’ claims are also enumerated as violations in written statutory laws of the United States, as

is stated in the complaint, sufficient for a jury to comprehend.

3. Defendants’ Claim - "A formulaic recitation of the elements of a cause of action will not do." Id.
(quoting Twombly, 550 U.S. at 555) (quotation marks omitted). Plausibility means “more than a sheer

possibility that a defendant has acted unlawfully.”

3.1. Plaintiffs” Response/Argument - Again - Plaintiffs claims are in affidavit form and directly states
individual acts, of all the individual Defendants, which qualify as a violation under common law, that
are to be determined by a jury independent of statutory law, and independent of all United States
administrators Gudges). Plaintiffs claims are also enumerated as violations in written statutory laws of
the United States, as is stated in the complaint, and all is sufficient for a jury to comprehend. The
complaint does not allude to any “sheer possibility”, but makes sworn statements of actual acts, of each
Defendant, that now must go before the jury of twelve men as they are to be the ‘finders of facts, and

application of God’s law’ as to this case.

4. Defendants’ Claim - “Where a complaint pleads facts that are merely consistent with a defendant’s
liability, it stops short of the line between possibility and plausibility of entitlement to relief.” Id.
(quotation and citation omitted). The determination of whether a complaint states a plausible claim for
relief is “a context specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679 (citation omitted).

4.1. Plaintiffs’ Response/Argument - In this instant case the reviewing court consists of twelve jurors,

and the judge, administrator, is to only administrate as to a fair trial, and an opportunity for the twelve
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 3 of 11

jurors to receive all evidence that the Plaintiffs and Defendants wish to present for them. The
Complaint clearly states that the jurisdiction of the case incorporates American common law, as in the
7" Amendment, as found in the ‘Bill of Rights’, as enumerated in ‘The Constitution for the United

States of America’.

4.2. Plaintiffs wish to rely upon the “judicial experience”, and “common sense”, given to man from
God above. And all is to be done without threat, or impediment, from any United States agent, or
officer of any court, of the United States. Jury tampering is a statutory, and a common law, recognized

crime, and is a recognized damage.

5. Defendants’ Claim - In considering a motion to dismiss under Rule 12(b)(6), "the Court accepts the
factual allegations in the complaint as true and construes them in the light most favorable to the
plaintiff." Speaker v. U.S. Dep't of Health & Human Servs. Ctrs. for Disease Control & Prevention,
623 F.3d 1371, 1379 (11th Cir. 2010). This deference is applied to factual allegations only, and not to

mere legal conclusions. See Iqbal, 556 U.S. at 678.

5.1. Plaintiffs’ Response/Argument - All of Plaintiff's claims are sworn as “factual allegations”, under
their personal commercial liability. Plaintiff argues that all Plaintiffs have ‘inalienable Rights’ as
enumerated in the ‘Declaration of Independence’ of July 4, 1776. Also, that all Plaintiffs have the right
to ‘life, liberty and the pursuit of happiness’ as enumerated in the ‘Declaration of Independence’, and
as the same, premise of natural law, is reaffirmed in President Abraham Lincoln’s ‘Gettysburg
Address’, in 1863, 87 years after July 4, 1776. And that violation of rights, under color of law, has
remedy in 18USC241, and 18USC242, and in common law, (the jury of 12, the Peoples court)

independent of the United States courts.
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 4 of 11

6. Defendants’ Claim — Plaintiffs are barred by statute of limitations.

6.1. Plaintiff's Response/Argument - There is no statute of limitations in common law violations. If the
Defendants’ had no written authority to do a specific act they cannot rely on any written authority as
associated with such an act for written law immunity, or written law statute of limitations. They are
acting without U.S. written law, without the scope of ‘The Constitution for the United States of
America’, and are therefore acting/subject in/to the default jurisdiction of the People, American
common law. It is common knowledge that — Officer Derek Chauvin, now on trial, for the death of
George Floyd of May 25, 2020, in Minneapolis, MN, tried to claim immunity without success. No act

is immune from the Peoples jury in such American soil.

7. Defendants’ Claim — “...plaintiff must prove that the conviction has been reversed or otherwise

 

invalidated.” Heck v. Humphret,..., and “...plaintiff may not seek relief until his conviction is

overturned or expunged.” Krocka v. Hillsborough Cty. Sheriff’s Office,...

7.1. Plaintiff's Response/Argument — Plaintiff's fact evidence that the Defendants’ acted without law as
stated in the complaint is cause for the damage sought. If Defendants can not evidence law to support
their actions there is no conviction to be reversed, overturned, or expunged, it is holy invalidated as a

nullity. Defendants must evidence that the:

i. claimed law (charges) used in the original case apply to Kent Hovind,
and Creation Science Evangelism, as a matter of law, and the

ii. claimed law (charges) used in the original case, operated with force
and effect of law (territorially), in the land where Kent Hovind, and

 
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 5of11

Creation Science Evangelism, were charged, and evidenced, as doing the
crimes, as a matter of law.
8. Defendants’ Claim — “...declaratory or injunctive relief claims which challenge the validity of the

claimant’s conviction are not cognizable under 42U.S. 1983 or Bivens...

8.1. Plaintiffs Response/Argument — The United States court administrators have a duty to protect the
rights of the Plaintiffs. If the jury determines that a declaratory statement should come from the court
then that will be part of the record. If such a determination is made by the jury the Plaintiff will submit
recommendations to the jury to make part of the record and which the U.S. court administrator may
chose to adopt to give notice to the injustice addressed. Plaintiff's have the right to “life, liberty and the
pursuit of happiness” as enumerated in the ‘Declaration of Independence’, and as the same, premise of
natural law, is reaffirmed in President Abraham Lincoln’s ‘Gettysburg Address’, in 1863, 87 years after

July 4, 1776.

9. Defendants’ Claim — “A judge receives absolute immunity from money damages when she deals
with the plaintiff in a judicial capacity over which she had jurisdiction, even if she acted maliciously.”

See Harris v. Deveaux, 780 F.2d 911, 914 (1 [th Cir. 1986).

9.1. Plaintiffs Response/Argument — Plaintiff has fact evidence, as a matter of law, that Defendant,
MARGARET CATHARINE RODGERS, lacked “judicial capacity”, and lacked jurisdiction, over Kent

Hovind, and Creation Science Evangelism, in the initiating case she presided over. Such evidence is

 

sworn to in the complaint. No evidence exists that Kent Hovind had any legal nexus with the United
States as associated with the initiating case. No evidence exists that CSE had any business in land of

the United States.

 
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 6 of 11

10. Defendants’ Claim —- MICHELLE HELDMYER, or JOHN DAVID ROY ATCHISON, had

“absolute immunity to prosecutors. See Butz v. Economou,...”

10.1. Plaintiff's Response/Argument — Plaintiff has fact evidence, as a matter of law, that MICHELLE
HELDMYER, or JOHN DAVID ROY ATCHISON, lacked authority to prosecute Kent Hovind, in the
initiating case. Such evidence is sworn to in the complaint. Immunity only operates within the law,

within the written granted authority.

11. Defendants’ Claim — SCOTT SCHNEIDER is protected by “Qualified immunity shields

government officials performing discretionary acts. Harlow v. Fitzgerald,..”.

1.1. Plaintiffs’ Response/Argument - SCOTT SCHNEIDER has no evidence that Kent Hovind or
CSE had a legal nexus with the United States. SCOTT SCHNEIDER has no authority to apply his
authority upon any entity, person, or man, that has no legal nexus with the United States. Sworn
statements are found in the complaint that no such evidence has ever been evidenced in the initiating

case*.

12. Defendants’ Claim - Plaintiffs’ allegations against SCOTT SCHNEIDER are vague.

12.1. Plaintiffs’ Response/Argument — If that be the case Plaintiff will give more concise, clear,

statements so that the jury will not lack accurate descriptions of the claims, as to acts by this individual

defendant.
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 7 of 11

13. Defendants’ Claim — Defendant Richey did not act under color of federal law and therefore

allegations against him are not cognizable under Bivens.

13.1. Plaintiffs’ Response/Argument - ALAN STUART RICHEY, at the time of the initiating case,
was a licensed attorney, practicing under said license in the Northern Federal District of the United
States jurisdiction, and therefore is an officer of the court of the United States, therefore has a legal
nexus with the laws of the United States, and subject to the same, therefore is subject to the damages,
and the process of this subject case. The jury will decide if ALAN STUART RICHEY conspired to

acquire the false conviction, and judgments.

14, Defendants’ Claim — The Second Amended Complaint is unclear as to whether Richey is being

sued in his private attorney or as a public attorney for the state of Washington.

14.1. Plaintiffs’ Response/Argument - ALAN STUART RICHEY is being sued for his damages done
to the Plaintiffs. If necessary the Plaintiff can give an amended complaint to correct errors that are

noticed to the Plaintiff so clarity, and justice, can proceed for all parties.

15. Defendants’ Claim — “...that federal entities may not be sued under a Bivens claim. F.D.I.C. v.

Meyer,..”

15.1. Plaintiffs’ Response/Argument — Federal entities act through agents, and when the whole of the
agents are acting in an orchestrated fashion that the damage done here is policy, and practice, of the

United States, the United States is a party to the damage. Being assets of the United States increase
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 8 of 11

with activities of all of the Defendants working in concert, is not those assets joined to the initiating

case.

16. Defendants’ Claim — "[s]ection 1983 claims are governed by the forum state's residual personal

injury statute of limitations, which in Florida is four years"); Omar v. Lindsey...”.

16.1. Plaintiffs’ Response/Argument — Being that it is unarguably true that the ‘State of Florida’ is a
subdivision of “The United States of America’, and is subject to the same legislative authority
limitations as described in Article 1, Section 8, Paragraph 17, as enumerated in ‘The Constitution for
the United States of America’, and that there is no evidence that Kent Hovind, or CSE, did any activity,
or business, in such described land, as associated with, in the initiating case. Therefore the ‘STATE OF
FLORIDA’ written laws as to statute of limitations have no’ force or effect of law. The default

jurisdiction in common law, the jury will decide all time limitations.

17. Defendants’ Claim — “this claim is not ripe.” -and- “Plaintiffs have failed to state a claim for which

this Court may grant relief,...”

17.1. Plaintiffs’ Response/Argument — Plaintiffs have the right to present their claims before a jury, and
the United States court has a duty to protect that right, and to provide provision for that right, and are

barred from hindering the same right, for this captioned case.

NOTE — Plaintiff has not received any mailing from the court, or from the Defendants, as associated
with case filed document 20, as of this date, therefore was/is delayed, denied, due notice, for Plaintiff's

opportunity to respond timely. And that Plaintiffs were noticed by Kent Hovind’s secretary that they
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 9 of 11

received the same document, court doc 20, filed on 2/24/2021, to which Affiant, and Kent Hovind,

responded immediately that same day of 3/11/2021.

CONCLUSION

Plaintiffs wish to proceed, now, with this court action, which has been delayed in excess of 11 months
due to lack of initiative by the court administrators. The action presented by right. The Plaintiff wishes
to have a clear statement, from any administrator, that claims the action is lacking due to clarity, or

form.

Terms Defined:
*initiating case - 3:06cr83/MCR/EMT, United States District Court, Northern District Florida, U.S. v.
Kent Hovind.

Respectfully submitted,

 

 

Kent E Hovind,

488 Pearl Lane

Repton Alabama 36475
Telephone (251) 362-4635

and

Paul John Hansen as Trustee CSE,
P.O. Box 314,

Repton, Alabama 36475

Phone (251) 362-8231
E-mail address pauljjhansenlaw@gmail.com

 

-- Proof of Service --
We, the signed, mailed the attached document, to the following on the date of 3 / 24 2021.
Case 3:20-cv-05484-TKW-MJF Document 23 Filed 03/26/21 Page 10 of 11

(i) US District Court Clerk, Federal courthouse, 1 N Palafox St # 226, Pensacola, FL 32502 (850)
435-8440,

and
ELIZABETH BARRY PARKER Assistant United States Attorney Alabama Bar No. 4558k69b 21 East

Garden St., Suite 400 Pensacola, FL 32502 Telephone: 850-444-4000, and emailed to
Elizabeth.Parker@usdoj.gov.

Faulk John Hamacn

 

 

 

Kent E. Hovind

10
ZEv9e AGOIDdIZ WOUS GAYA F
1Z0Z v2 YYW 2918161000

000°S00 $

dt <0:

 

 

een
ilo talll™ jaliiith

puncte

bBEE@ FORT TOOO0 Ofee bTOed

Ht

VIN OF4NLYII

 
